DETAILED ACTION
This FINAL action is in response to Application No. 16/921,836 originally filed on 07/06/2020. The amendment presented on 08/01/2022 which provides claims 2, 5, 12 and 15 - 16 currently amended and claim 1 is cancelled is hereby acknowledged. Currently 2 - 16 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendments
1.	This is in response to applicant’s communication filed on 01 August 2022, wherein: claims 2 - 16 are currently pending. Claims 2, 5, 12 and 15 - 16 have been amended. Claim 1 has been cancelled. 
Response to Arguments
2.	Applicant’s arguments filed on August 01, 2022 with respect to the rejections of claims 2 - 16 have been fully considered but are not persuasive. 
On pages 6 - 8 Applicant’s Remarks, the Applicant argues that Iesaka “a respective user interface item and a second respective user interface item, wherein the second respective user interface item occupies a first portion of the user interface,” and “wherein after ceasing to display the first respective user interface item, the second respective user interface item occupies a second portion of the user interface, larger than the first portion.” Iesaka requires that one keymap replace another-not that one keymap be removed from the display without being replaced by another.” As recited in claims 2 and 15 - 16.
The Examiner respectfully disagrees with the applicant’s argument because Iesaka teaches “a respective user interface item (fig. 2; 100 (typing mode) see e.g. fig. 5; flow chart 200, 210, 220, 230 and 250) and a second respective user interface item, (fig. 2; 110 (cursor mode) see e.g. fig. 5; 200, 210, 220, 240 and 250) wherein the second respective user interface item (fig. 2; 110 (cursor mode) see e.g. fig. 5; 200, 210, 220, 240 and 250) occupies a first portion of the user interface, (fig. 2; 100 (typing mode) see e.g. fig. 5; flow chart 200, 210, 220, 230 and 250)” and “wherein after ceasing to display the first respective user interface item, (fig. 2; 100 (typing mode) see e.g. fig. 5; flow chart 200, 210, 220, 230 and 250) the second respective user interface item occupies a second portion of the user interface, (fig. 2; 110 (cursor mode) see e.g. fig. 5; 200, 210, 220, 240 and 250)” Iesaka teaches one mode display at a time by replace one mode to another Note: the type mode (fig. 2; 100 (typing mode) see e.g. fig. 5; flow chart 200, 210, 220, 230 and 250) replaced to the cursor mode (fig. 2; 110 (cursor mode) see e.g. fig. 5; 200, 210, 220, 240 and 250)
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

 (b) CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 2 - 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 2, line 12 recites “the first respective user interface item” there is insufficient antecedent bases for this limitation in the claim.
 	Claim 15, line 14 recites “the first respective user interface item” there is insufficient antecedent bases for this limitation in the claim.
Claim 16, line 12 recites “the first respective user interface item” there is insufficient antecedent bases for this limitation in the claim.
Further depending claims not mentioned inherit the deficiencies of their respective base claims and are rejected under similar rationale.  

Claim Rejections - 35 USC § 103
5.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.    Claims 2 - 4, 11 and 14 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Iesaka “US 2003/0201982” in view of Vaananen et al. “US 2006/0129951”. 
Re-claim 2, Iesaka teaches a method, comprising: 
at an electronic device (par. [0013] notebook (or laptop or portable) computers) in communication with a display screen (fig. 2; 150) and one or more input devices: (fig. 2; 100 & 110)
while displaying, via the display screen, (fig. 2; 150) a user interface item (fig. 2; 100 and par. [0037] an input device 100, such as a keyboard with conventional keys or a keyboard displayed on a touch-screen) and a second respective user interface item, (fig. 2; 110 and par. [0038] Pointing device 110 may comprise a touchpad, trackpad, pointing stick, TrackPoint, joystick, mouse, trackball, pen (pen tablet) or a touch-screen) wherein the second respective user interface item (fig. 2; 110 (cursor mode) see e.g. fig. 5; 200, 210, 220, 240 and 250) occupies a first portion of the user interface, (fig. 2; 100 (typing mode) see e.g. fig. 5; flow chart 200, 210, 220, 230 and 250) detecting that one or more criteria are satisfied, (fig. 5; flow chart 200, 210, 220, 230, 250 and 255) including a criterion that is satisfied based on a current input mode (typing mode) of the electronic device; (pars. [0050] - [0051] and [0066] - [0067]) and 
in response to detecting that the one or more criteria are satisfied: (fig. 5; flow chart 200, 210, 220, 230, 250 and 255)
ceasing to display the respective user interface item via the display screen, (fig. 5; flow chart 210 & 200) wherein after ceasing to display the first respective user interface item, (fig. 2; 100 (typing mode) see e.g. fig. 5; flow chart 200, 210, 220, 230 and 250) the second respective user interface item occupies a second portion of the user interface, (fig. 2; 110 (cursor mode) see e.g. fig. 5; 200, 210, 220, 240 and 250)
Iesaka does not explicitly teach a second portion of the user interface, larger than the first portion.
However, Vannanen teaches a second portion of the user interface, (paragraph 0093 fig. 7b; 21) larger than the first portion. (fig. 7a; 22)
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate teaching of Iesaka into Vannanen allows zooming in or out the displayed information based on an input device. 
Re-claim 3, Iesaka teaches wherein the one or more criteria include a respective criterion that is satisfied (fig. 5; flow chart 200, 210, 220, 230, 250 and 255) based on an input device (fig. 2; 100 keyboard) being used in the current input mode (typing mode) of the electronic device (par. [0013] notebook (or laptop or portable) computers). (par. [0059])
Re-claim 4, Iesaka teaches wherein the respective criterion is satisfied based on whether or not the electronic device is configured to receive keyboard input (fig. 2; 100) in the current input mode (typing mode) of the electronic device. (par. [0066])
Re-claim 11, Iesaka teaches wherein the user interface is a content editing user interface. (pars. [0085] and [0087])
Re-claim 14, Iesaka teaches wherein the respective user interface item (fig. 2; 120) is a selectable object. (fig, 2; Typing mode keymap and cursor mode keymap)
Re-claim 15, Iesaka teaches an electronic device (par. [0013] notebook (or laptop or portable) computers) comprising: 
one or more processors; (fig. 2; 130)
a display screen; (fig. 2; 150) and 
memory storing instructions, (fig. 2; 160) which when executed by the one or more processors, (fig. 2; 130) cause the one or more processors to perform (par. [0037]) a method comprising: 
while displaying, via the display screen, (fig. 2; 150) a user interface item (fig. 2; 100 and par. [0037] an input device 100, such as a keyboard with conventional keys or a keyboard displayed on a touch-screen) and a second respective user interface item, (fig. 2; 110 (cursor mode) see e.g. fig. 5; 200, 210, 220, 240 and 250) wherein the second respective user interface item occupies a first portion of the user interface, (fig. 2; 100 (typing mode) see e.g. fig. 5; flow chart 200, 210, 220, 230 and 250) detecting that one or more criteria are satisfied, (fig. 5; flow chart 200, 210, 220, 230, 250 and 255) including a criterion that is satisfied based on a current input mode (typing mode) of the electronic device; (pars. [0050] – [0051] and [0066] - [0067]) and 
in response to detecting that the one or more criteria are satisfied: (fig. 5; flow chart 200, 210, 220, 230, 250 and 255)
ceasing to display the respective user interface item via the display screen, (fig. 5; flow chart 210 & 200) wherein after ceasing to display the first respective user interface item, (fig. 2; 100 (typing mode) see e.g. fig. 5; flow chart 200, 210, 220, 230 and 250) the second respective user interface item occupies a second portion of the user interface, (fig. 2; 110 (cursor mode) see e.g. fig. 5; 200, 210, 220, 240 and 250)
Iesaka does not explicitly teach a second portion of the user interface, larger than the first portion.
However, Vannanen teaches a second portion of the user interface, (fig. 7b; 21) larger than the first portion. (fig. 7a; 22)
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate teaching of Iesaka into Vannanen allows zooming in or out the displayed information based on an input device. 
Re-claim 16, Iesaka teaches a non-transitory computer readable storage medium including instructions, which when executed by one or more processors (fig. 2; 130) of an electronic device having a display screen, (fig. 2; 150) cause the electronic device (par. [0013] notebook (or laptop or portable) computers) to perform a method comprising: 
while displaying, via the display screen, (fig. 2; 150) a user interface item (fig. 2; 100 and par. [0037] an input device 100, such as a keyboard with conventional keys or a keyboard displayed on a touch-screen) and a second respective user interface item, (fig. 2; 110 (cursor mode) see e.g. fig. 5; 200, 210, 220, 240 and 250) wherein the second respective user interface item occupies a first portion of the user interface, (fig. 2; 100 (typing mode) see e.g. fig. 5; flow chart 200, 210, 220, 230 and 250) detecting that one or more criteria are satisfied, (fig. 5; flow chart 200, 210, 220, 230, 250 and 255) including a criterion that is satisfied based on a current input mode (typing mode) of the electronic device; (pars. [0050] - [0051] and [0066] - [0067]) and 
in response to detecting that the one or more criteria are satisfied: (fig. 5; flow chart 200, 210, 220, 230, 250 and 255)
ceasing to display the respective user interface item via the display screen, (fig. 5; flow chart 210 & 200) wherein after ceasing to display the first respective user interface item, (fig. 2; 100 (typing mode) see e.g. fig. 5; flow chart 200, 210, 220, 230 and 250) the second respective user interface item occupies a second portion of the user interface, (fig. 2; 110 (cursor mode) see e.g. fig. 5; 200, 210, 220, 240 and 250)
Iesaka does not explicitly teach a second portion of the user interface, larger than the first portion.
However, Vannanen teaches a second portion of the user interface, (fig. 7b; 21) larger than the first portion. (fig. 7a; 22)
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate teaching of Iesaka into Vannanen allows zooming in or out the displayed information based on an input device. 
8.    Claims 5 - 6, 8 - 10 and 12 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Iesaka “US 2003/0201982” in view of Vaananen et al. “US 2006/0129951” and further in view of Borovsky “US 2013/0162654”.
Re-claim 5, Iesaka in view of Vaananen teaches all the limitations of claim 2 but do not explicitly teach in response to detecting that the one or more criteria are satisfied, displaying an animation of the respective user interface item moving off of the display screen, wherein displaying the animation of the respective user interface item moving off of the display screen includes displaying an animation of the respective user interface item sliding off a respective edge of the display screen.
However, Borovsky teaches in response to detecting that the one or more criteria are satisfied, displaying an animation of the respective user interface item moving off of the display screen, wherein displaying the animation of the respective user interface item moving off of the display screen includes displaying an animation of the respective user interface item sliding off a respective edge of the display screen. (pars. [0019] and [0029] …animating the change from one user interface to another, such as sliding, ...) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the feature of Iesaka and Vannanen into Borovsky a user to view a first (i.e. "current") user interface, and then take some action that will cause a second (i.e. "subsequent") user interface to be displayed following the first user interface. (par. [0019])
Re-claim 6, Iesaka teaches wherein displaying the user interface including the respective user interface item before detecting that the one or more criteria are satisfied (par. [0081]) includes displaying the respective user interface item at the respective edge of the display screen. (par. [0062])
 Re-claim 8, Iesaka in view of Vannanen teaches all the limitations of claim 1, lesaka teaches after ceasing to display the respective user interface item in response to detecting that the one or more criteria are satisfied, detecting that the one or more criteria cease to be satisfied; (fig. 5; flow chart 200, 210, 220, 230, 250 and 255) and 
in response to detecting that the one or more criteria cease to be satisfied, (fig. 5; flow chart 200, 210, 220, 230, 250 and 255)
lesaka and Vannanen do not explicitly teach initiating display of the respective user interface item including displaying a second animation of the respective user interface item sliding onto the display screen.
However, Borovsky teaches initiating display of the respective user interface item including displaying a second animation of the respective user interface item sliding onto the display screen (par. [0029]…animating the change from one user interface to another, such as sliding, …). (pars. [0061] - [0065])  
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the feature of Iesaka and Vannanen into Borovsky a user to view a first (i.e. "current") user interface, and then take some action that will cause a second (i.e. "subsequent") user interface to be displayed following the first user interface. (par. [0019])
Re-claim 9, Iesaka and Vannanen in view of Borovsky teaches all the limitations of claim 8, Borovsky teaches wherein displaying the second animation of the respective user interface item sliding onto the display screen (par. [0029]… animating the change from one user interface to another, such as sliding,. ..) includes reversing the animation of the item moving off of the display screen. (pars. [0055] and [0074])
Re-claim 10, Iesaka and Vannanen in view of Borovsky teaches all the limitations of claim 8, Iesaka teaches after ceasing to display the respective user interface item in response to detecting that the one or more criteria are satisfied and before detecting that the one or more criteria cease to be satisfied, (fig. 5; flow chart 200, 210, 220, 230, 250 and 255) in response to detecting that the one or more criteria cease to be satisfied, (fig. 5; flow chart 200, 210, 220, 230, 250 and 255)
Iesaka in view of Borovsky does not explicitly teaches displaying, in the user interface, a second user interface item at a first size; and 
displaying the second user interface item at a second size smaller than the first size. 
However, Vannanen teaches displaying, in the user interface, a second user interface item at a first size; (figs. 7a-7c; 21) and 
displaying the second user interface item at a second size smaller (fig. 7a; 22) than the first size. (figs. 7a-7c; 21) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the feature of Iesaka and Vannanen into Borovsky allow a user to resize and reposition graphics. 
Re-claim 12, Iesaka in view of Vaananen teaches all the limitations of claim 2 but do not explicitly teach in response to detecting that the one or more criteria are satisfied, displaying an animation of the respective user interface item moving off of the display screen, wherein the animation of the respective user interface item moving off of the display screen includes moving the respective user interface item off of the display screen, the method further comprising: 
However, Borovsky teaches in response to detecting that the one or more criteria are satisfied, displaying an animation of the respective user interface item moving off of the display screen, wherein the animation of the respective user interface item moving off of the display screen includes moving the respective user interface item off of the display screen, (par. [0019]) the method further comprising:  
Iesaka further teaches while displaying the user interface including the respective user interface item, (fig. 2; 120) displaying, in the user interface, a second user interface item (fig. 2; 110) adjacent to the respective user interface item; (pars. [0038] - [0040]) and 
in response to detecting that the one or more criteria are satisfied, (fig. 5; flow chart 200, 210, 220, 230, 250 and 255) displaying, in the user interface, the second user interface item (fig. 2; 110) at the respective edge of the display screen. (fig. 5; flow chart 240 and 250 and pars. [0062] and [0068] – [0069])
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the feature of Iesaka and Vannanen into Borovsky a user to view a first (i.e. "current") user interface, and then take some action that will cause a second (i.e. "subsequent") user interface to be displayed following the first user interface. (par. [0019])
Re-claim 13, Iesaka and Vaananen in view of Borovsky teaches all the limitations of claim 12, Iesaka teaches in response to detecting that the one or more criteria are satisfied, (fig. 5; flow chart 200, 210, 220, 230, 250 and 255) displaying an animation of the second user interface item (fig. 2; 110) moving to the respective edge of the display screen. (pars. [0019] and [0062])
9.    Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Iesaka “US 2003/0201982” in view of Vaananen et al. “US 2006/0129951” and further in view of Anastasopoulos “US 7,703,038”.
Re-claim 7, Iesaka teaches while displaying the user interface including the respective user interface item, displaying, in the user interface, (fig. 5; flow chart 200, 210, 220, 230, 250 and 255) 
Iesaka and Vaananen do not explicitly teach a second user interface item at a first size; and 
in response to detecting that the one or more criteria are satisfied, displaying the second user interface item at a second size, larger than the first size.
However, Anastasopoulos teaches second user interface item at a first size; (figs. 3-4; vertical edges of images) and 
in response to detecting that the one or more criteria are satisfied, displaying the second user interface item at a second size, (figs. 3-4; image displayed on a center) larger than the first size. (figs. 3-4; vertical edges of images)
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the feature of Iesaka and Vaananen into Anastasopoulos to allow a user can select an edge of the canvas (i.e., a horizontal or vertical edge if the canvas is a square or rectangle), and modify the size of the canvas. (col. 5)
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sosina Abebe whose telephone number is (571) 270-7929. The examiner can normally be reached on Mon-Friday from 9:00-5:30 If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/S.A/Examiner, Art Unit 2626                                                                                                                                                                                                        

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        12/7/2022B